Citation Nr: 0527794	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service-connected burial benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1962 
to September 1983.  The appellant is the veteran's widow.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

The veteran was denied service connection for diabetes 
mellitus and a bilateral foot condition by a mid-June 2003 
rating decision.  The veteran died in late June 2003.  
Subsequently in July 2003, the veteran's widow filed a notice 
of disagreement as to the June 2003 rating decision.  
However, a veteran's widow does not have standing to appeal a 
final decision on behalf of a deceased veteran.  See 38 
C.F.R. §§ 20.201, 20.301 (2004).  Consequently, the issues of 
entitlement to service connection for diabetes mellitus and a 
bilateral foot condition are not on appeal before the Board.

The issue of Entitlement to Dependency and Indemnity 
Compensation will be discussed in the Remand section of this 
decision.  This appeal is remanded, in part, to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in June 2002, at the age of 59; the 
immediate cause of death was cardiac arrest.  Anoxic 
encephalopathy was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for inflammation of the long head biceps of the 
right shoulder, evaluated as 10 percent disabling.

3.  A heart disorder was not shown in service, or within one 
year subsequent thereto, and the fatal cardiac arrest is not 
shown to be related to the veteran's military service.

4.  There is no objective medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

5.  The veteran died of a nonservice-connected disability in 
a non-VA facility in June 2002.

6.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.

7.  In a February 1993 unappealed rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for rheumatoid arthritis.

8.  Additional evidence received with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for rheumatoid arthritis does not raise a 
reasonable possibility of substantiating the appellant's 
claims.

9.  At the time of the veteran's death, there were no due, 
but unpaid benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.



CONCLUSIONS OF LAW

1.  A heart disorder, to include the fatal cardiac arrest, 
was not incurred in or aggravated by active military service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by active service 
neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2004).

3.  The criteria for entitlement to service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.1600(a) 
(2004).

4.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in June 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  She was 
advised that VA would make reasonable efforts to assist her 
in obtaining medical records not held by the Federal 
government.  The duty to notify the appellant of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records are on file, as are his VA 
examination records.  The veteran's death certificate has 
been associated with the claims file.  The appellant was 
asked to advise VA if there was any other information or 
evidence she considered relevant to her claim so that VA 
could help her by getting that evidence.  She was also 
advised what evidence VA had requested, and notified in a 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the claimant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection for the cause of the veteran's death.

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
In order to establish whether a service-connected disorder 
caused or contributed to death, there must be evidence of 
death; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the veteran's death.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  In this case, the death certificate shows that 
the veteran died in June 2002, at the age of 59; the 
immediate cause of death was cardiac arrest.  Anoxic 
encephalopathy was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  An autopsy was not performed.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For certain 
chronic disorders service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  
Moreover, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that the fatal 
disease was incurred in or aggravated by service.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In the absence of such 
evidence, the law and regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.  VA regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).

In this case, there is no evidence in the service medical 
records of a heart disorder, or of the veteran's fatal 
cardiac arrest, nor is there any evidence of a heart disorder 
within the one year subsequent to his service discharge.  
Additionally, there is no medical evidence that the fatal 
cardiac arrest was in anyway related to the veteran's 
military service.

Although the appellant contends that the veteran's cardiac 
arrest is related to his diabetes mellitus, and that his 
diabetes mellitus should be presumptively service-connected 
due to the veteran's service in Vietnam, the veteran was 
denied service connection for diabetes mellitus by a February 
1993 rating decision on a direct basis, and by a June 2002 
rating decision based on a rebutted presumption.  See 38 
U.S.C.A. § 1116 (West 2002).  Further, the appellant's 
statements are not competent evidence to establish the 
etiology of this fatal disease process.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because she is not a physician, the appellant is not 
competent to make a determination that the veteran's fatal 
disease process is related to the veteran's military service 
nearly twenty years prior to his death.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the veteran's cardiac 
condition was not shown in service, was initially shown more 
than one year after final service discharge, and there is no 
evidence that establishes a direct nexus between the 
veteran's fatal cardiac arrest and his military service.

During the veteran's lifetime, service connection was in 
effect for inflammation of the long head biceps of the right 
shoulder.  A review of the record fails to disclose any 
medical evidence that specifically demonstrates a 
relationship between the veteran's service-connected right 
shoulder disorder and his death from cardiac arrest, to 
include that it caused or contributed substantially or 
materially to cause the veteran's death.  

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  In reaching this decision 
the doctrine of reasonable doubt has been considered; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service-connected burial benefits.

The veteran died in June 2002 at a private hospital.  The 
cause of the veteran's death was cardiac arrest.  Anoxic 
encephalopathy was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  By a June 2003 rating decision, the 
appellant was granted nonservice-connected burial benefits.  
The appellant appealed that decision, asserting a claim for 
service-connected burial benefits.

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service-connected, nonservice-connected burial benefits 
are payable if at the time of death:  (1) The veteran was in 
receipt of pension or compensation (or, but for the receipt 
of military retirement pay, would have been in receipt of 
compensation); or (2) the veteran had an original or reopened 
claim for either compensation or pension pending, and, in the 
case of an original claim, there is sufficient evidence of 
record on the date of the veteran's death to have supported 
an award of compensation or pension effective prior to the 
date of the veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 
C.F.R. § 3.1600(b)(1)(2)(i).

The appellant contends that the cause of the veteran's death 
should be service-connected.  However, by this decision, the 
appeal as to entitlement to service connection for the cause 
of the veteran's death is denied.  Consequently, the 
appellant's claim for service-connected burial benefits must 
be denied as a matter of law.  The claim for service-
connected burial benefits is denied due to the absence of 
legal merit, or the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994).

Entitlement to accrued benefits.

Under the provisions of 38 U.S.C.A. § 5121, as relevant here, 
a veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of due but unpaid benefits to 
which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.  38 U.S.C.A. 5121; 38 C.F.R. § 3.1000.

Rheumatoid Arthritis.

In February 2002, the veteran filed a claim to reopen a claim 
of entitlement to service connection for rheumatoid 
arthritis.  Although the veteran died in late June 2002, the 
veteran was issued a VCAA letter in July 2002 as to this 
issue.  The appellant filed a claim for accrued benefits.  
Therefore, as the claim to reopen the issue of entitlement to 
service connection for rheumatoid arthritis not final at the 
time of the veteran's death, the claim of whether new and 
material evidence was submitted to reopen the issue of 
entitlement to service connection for rheumatoid arthritis 
was adjudicated by the RO for the purpose of accrued 
benefits.

The veteran served on active duty from July 1962 to September 
1983.  A previous claim of entitlement to service connection 
for rheumatoid arthritis was denied by a February 1993 rating 
decision.  The Board found that there was no showing of the 
condition in service.  The veteran was notified of the denial 
of the claim, however he did not appeal the decision, and 
therefore, the February 1993 decision was final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104,  20.302, 20.1103 
(1992); see also 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c) (2004).  As the 
veteran in this case filed his claim to reopen the issue of 
entitlement to service connection for rheumatoid arthritis in 
February 2002, after the effective date for regulatory change 
of the new and material evidence requirement, the changes to 
the definition of new and material evidence will be applied 
here.  The revised regulation states that new and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In the February 1993 rating decision, the Board denied 
service connection for rheumatoid arthritis, on the basis 
that there was no evidence of treatment for the condition 
while on active duty.  The relevant evidence of record at the 
time of the February 1993 rating decision included the 
veteran's service medical records, his verification of 
service, private hospital reports, and VA examination 
reports.  The additional evidence submitted since the 1993 
unappealed rating decision, relative to rheumatoid arthritis 
includes private outpatient treatment records from April 1992 
to January 2002, various statements from the veteran, his 
representative, and various statements from the appellant and 
her representative.  These documents show evidence of 
degenerative joint and musculoskeletal conditions.

The Board finds, however, that this evidence is cumulative 
and redundant of evidence already of record at the time of 
the last final denial and does not relate to the 
unestablished fact necessary to substantiate the claim.  
Specifically, the newly associated documents do not provide 
evidence that the veteran was treated for rheumatoid 
arthritis while in service, and there is no objective medical 
opinion linking any diagnosis of rheumatoid arthritis to the 
veteran's active military service.  Consequently, the newly 
associated evidence does not raise a reasonable possibility 
of substantiating the claim, and is, therefore, not new and 
material.  38 C.F.R. § 3.156(a).  As such, accrued benefits 
based on this claim is not warranted.

To the extent that the appellant contends that accrued 
benefits are due based on a claim for service connection for 
diabetes mellitus, such a claim was not pending at the time 
of the veteran's death.  Accordingly, accrued benefits based 
on a claim for entitlement to service connection for diabetes 
mellitus is not warranted.  

As such, there were no unpaid benefits to which the veteran 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death.  See 38 
U.S.C.A. 5121; 38 C.F.R. § 3.1000.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to service-connected burial benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

A June 2003 rating decision denied the veteran's claim of 
entitlement to Dependency and Indemnity Compensation (DIC).  
See 38 U.S.C.A. § 1318 (West 2002).  A notice of disagreement 
regarding the rating decision was received by the RO in July 
2003.  In this notice of disagreement, the veteran stated, 
"I further disagree with your decision to deny my claim for 
DIC."  The filing of a notice of disagreement initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  VA has yet to issue a statement of the case as to 
the issue of entitlement to DIC.  See 38 C.F.R. § 19.29 
(2004).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following actions:

Appropriate action, including the issuance 
of a statement of the case, and 
notification of the appellant's appellate 
rights, on the issue of entitlement to DIC 
must be undertaken.  38 C.F.R. §§ 19.26, 
19.29 (2004).  The appellant and her 
representative must be reminded that to 
vest the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
June 2003 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2004).  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


